Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. No claim has been cancelled.
4. No claim has been amended. 
5. Claims 1- 20 are pending. 
            Allowable Subject Matter
6. Claims 1, 11 and 19 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1, 11 and 19 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 9-13 of the Remarks, filed on December 22, 2021, and dependent claims 2-10, 12-18 and 20 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Doyle (US pat. No 20100031156) prior art of record teaches   monitoring, by a processing device, at least one of calls or traffic on a network; identifying, by the processing device, behavior associated with each of a plurality of user devices with respect to activity on the network; aggregating, by the processing device, information about the behavior associated with the plurality of user devices; determining, by the processing device, whether the aggregated information corresponds to an anomaly with respect to usage of the network.
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 1 as similarly recited in independent claims 11 and 19: 
determining, by the processing device and when the aggregated information corresponds to the anomaly, whether the anomaly meets a threshold based on a type of anomaly and a number of user devices affected by the anomaly; 
identifying, by the processing device and when the anomaly meets the threshold, an area affected by 
the anomaly; identifying, when the aggregated information corresponds to the anomaly, user devices in the area  affected by the anomaly; generating a notification in response to determining that the 
             None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US10158658, title “ System for determining network anomalies” 


US20200005096, title “ Anomaly detection in time-series data using state inference and machine learning”  


US20210116905, title “ Cause determination of anomalous events “ 


US20210042382, title “ System and method of selecting human-in-the-loop time series anomaly detection methods “

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

Date: 3/2/2022  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438